DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa (JP 2009166458 A; of record).
Regarding claim 1, Ogawa teaches a resin molding device (Figures 2 and 10a-10b) for molding a resin product including a resin base material that includes a foamed layer, the resin molding device comprising: 
a first mold (movable mold 115 in Figures 10a-10b); 

10a mold driver driving one of the first and second molds toward and away from the other one to allow the first and second molds to switch between an open state and a closed state (paragraph 0039; the movable mold is connected to a movable drive mechanism, and can be moved in the opening/closing direction of the molding mold); and 
a resin feeder (injection device 30 in Figure 2) feeding a base material-molding resin containing a foaming agent that forms the base material (paragraph 0046; injects a foamable resin containing a foaming agent in the resin into the molding cavity), wherein 
15the one of the first and second molds includes a main mold part (115 in Figures 10a-10b), a separate mold part (slide core portion 125) separate from the main mold part, and a relative movement mechanism moving the separate mold part relative to the main mold part in a driving direction of the mold driver (paragraph 0083; the slide core portion is independent of the movable mold 125 by a movable drive mechanism…in the opening/closing direction; Yc and Yd directions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa.
Regarding claims 2-3, Ogawa teaches all the elements of claim 1 as discussed above and further teaches the relative movement mechanism is configured to move the separate mold part in an opening direction of the molds (Figures 10a-10b; paragraph 0083, slide core portion moves in Yc and Yd direction while the movable mold moves in the Ya and Yb direction, both on the same axis) but does not teach the relative movement mechanism is configured to move the separate mold part at a speed lower than nor at a speed higher than a moving speed of the main mold part.  However, Ogawa discloses controlling the movement of the separate mold part and main mold dictates the level of foaming in the molding cavity.  This in turn enables one to increase or decrease the strength and/or rigidity of the sections of the foamed product (paragraphs 0085-0086).  Absent a showing of unexpected results, one of ordinary skill in the art would have found it obvious to control the speed of the separate mold part for the same purpose of controlling the level of foaming in the molding cavity.
Regarding claim 7, Ogawa teaches a resin molding method for molding a resin product including a base 20material (paragraph 0001), comprising: 
preparing first and second molds (movable mold 115, fixed mold 21 in Figures 10a-10b); 
a resin feeding step of feeding a base material-molding resin to a base material-molding surface of the second mold, the base material-molding resin containing a 25foaming agent that forms the base material (paragraph 0048; foamable resin in the cylinder is injected into the molding cavity…molding die is provided with a resin passage for injecting the foamable resin toward the molding cavity in the fixed mold); 24Q18-351USand 
slide core portion moves in Yc and Yd direction while the movable mold moves in the Ya and Yb direction, both on the same axis), the base material foaming step being performed after the base material molding step, the separate mold part being separate from the main mold part (paragraph 0083).
Ogawa teaches all the elements of claim 7 as discussed above but does not teach clamping the first and second molds to mold the base material after the resin feeding step.  However, as discussed above, Ogawa discloses the separate mold part (slide core portion 125) moves independent of the main mold part (115) and both move to a retracted position to expand the molding cavity and form the foamed body portion (131).  Because the cavity portion (134) is suppressed, said portion has a lower foaming ratio and its strength and rigidity is increased (paragraphs 0084-0085).  Absent a showing of unexpected results, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention clamped the first and second molds as a matter of design choice for the same purpose of imparting strength and/or rigidity to the body portion (131).

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, in view of Yasui (JPH08-281699A; of record).
Regarding claims 4 and 5, Ogawa teaches all the elements of claim 1 as discussed above and further teaches 5the first mold includes the main mold part (movable mold 115 in Figures on which a skin material of the resin product is to be placed” and “skin material including the foamed layer made of an elastic material is placed on the skin material placement surface” concerns the material being worked on by the resin molding device.  A claim is only limited by positively recited elements.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.  In the instant case, Ogawa teaches all the structural limitations of claims 4 and 5.  As foam molding articles with a pre-set skin layer is well known and convention in the art, it would have been obvious for one of ordinary skill in the art the surface of the main mold part is capable of containing a placed skin material of the resin product.
Alternatively, Yasui teaches a resin molding device (5 in Figure 10) for molding a resin product including a resin base material that includes a foamed layer, the resin molding device comprising: a first and second mold (as shown in Figure 10); 10a mold driver driving one of the first and second molds toward and away from the other (as shown in Figure 10); and a resin feeder (runner nozzles 61, 62) feeding a base material-molding resin containing a foaming agent.  The 15first and mold includes a main mold part (cavity mold 521m), and a separate mold a predetermined skin material with a foam layer is placed on the first space of the cavity mold…raw material is made to flow in the first space by the second mold clamping force…the skink portion is injection-compress molded…a connecting portion...between a non-skinned portion and the above-mentioned exposed skin portion is injection-molded).  Yasui further discloses the skin material being elastic (paragraphs 0023, 0032).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ogawa to incorporate the teachings of Yasui and provided a skin material on a surface of the main mold part to easily and quickly manufacture a molded product with a skinned portion and a non-skinned portion with good appearance (paragraph 0058 of Yasui).
Regarding claim 6, Ogawa, as modified by Egawa, teaches all the elements of claim 4 as discussed above and further teaches the mold driver drives the first mold (paragraph 0039 of Ogawa; the movable mold is connected to a movable drive mechanism, and can be moved in the opening/closing direction of the molding mold ).
Regarding claim 8, Ogawa, as modified by Egawa, further teaches 10a skin material placing step of placing a skin material (paragraph 0023 of Egawa; skin material with a foam layer needs to be arranged on the first space side of the cavity…when the mold device is in the open state), .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Egawa (US 2009/0252929 A1) discloses a method and apparatus for foam molding a product having a skin layer and exposed foam layer (Figure 3).
Harada (US 2005/0181085 A1) discloses a resin molding device comprising a first mold having a separate movable mold component for compacting/retracting the mold cavity (Figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        10/20/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748